Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 
Applicant argues the cited references; Jackson (US 20150183439), Tang (US 20100198508), Desborough (US 20110166740), and Mathieu (US 20130142385); either alone or in combination fail to disclose each and every feature recited in the pending claims. In particular, Applicant argues, at least the amended limitations of independent claim 1, “transmit the optimal-fuel-efficiency driving pattern data to the vehicle infotainment system when a pre-registered user requests the optimal-fuel-efficiency driving pattern data for the specific travel route; a wireless communication network configured to enable data communication between the vehicle infotainment system and the service provider server, wherein the optimal-fuel-efficiency driving pattern data includes at least real time pedal manipulation information by position previously performed by an other driver corresponding to the optimal-fuel-efficiency driving pattern”, are not taught. 
However, Jackson as modified by Tang teaches each and every limitation of independent claim 1, including the particularly challenged limitations. Neither Desborough, nor Mathieu, have been used to remedy any challenged deficiency, and both are still of the same relevance as in previous Office Actions. The reasoning for how and why Jackson in view of Tang teaches these limitations will be explained below in response to the Applicant’s more detailed arguments.
As such, this argument is unpersuasive.  
Applicant argues that while Tang does teach a driver behavior module that tracks statistics such as average speed, maximum speed, braking frequency, and other statistics affecting fuel efficiency and a 
However, Tang alone was not used to teach the challenged limitations, but rather Jackson modified by Tang. Jackson teaches, as discussed below and previously, sending information about other vehicles related to fuel/energy efficiency of vehicles that have previously traveled the route ([0067]). Tang teaches additional information that would have been obvious to one of ordinary skill in the art to incorporate, notably recording braking frequencies, acceleration patterns, and other driving characteristics caused by a driver; how these affect fuel efficiency; and further recommending driver action based on this information ([0102], [0104], [0135], [0005]). Acceleration and braking are conventionally performed by a driver operating a pedal and, while not explicitly stated within Tang, anyone viewing Tang would have understood driver control of braking and acceleration to be performed in such a way. It would have been obvious to incorporate these teachings of Tang into Jackson to arrive at the claimed invention, for the same motivations as set out previously. Even though Tang is directed towards teaching a host vehicle adjusting behavior, the greater teachings of how this information is both collected and applied to vehicles is still clearly present and it has clear use for more than just the host vehicle and driver. 
As such, this argument is unpersuasive and a rejection addressing the amended limitation has been given below reiterating all previously made arguments. 
Applicant argues that Jackson fails to teach the above emphasized features and instead generally discloses continuously measuring a distance traveled and an amount of fuel/energy consumed, and/or a current fuel/energy efficiency indication from other vehicles, and then providing updated information to a vehicle requesting such information. Applicant argues because Tang aims to use the driver’s own behavior and performance to improve their own vehicle’s fuel efficiency, not other vehicle’s, one skilled in the art would not turn to Jackson to modify the teachings of Tang. Applicant continues by arguing that neither of Jackson and Tang disclose real time pedal manipulation information by position previously performed by an other driver corresponding to the optimal-fuel-efficiency driving pattern, as required by the claims. 
However, Jackson was never intended to remedy any deficiency of Tang, but instead the inverse. Tang was used to remedy the deficiencies of Jackson and all rejections were made using Jackson in view of Tang, further in view of additional references as required. This is significant because considerably different motivations and reasoning would be required to modify these references in a different order than what has been previously presented and is reiterated and updated below. For the reasons stated both below in the rejection section and in previous Office Actions, it would have been obvious to one of ordinary skill in the art to modify Jackson in view of Tang and any other order was never asserted or the position of any Office Action. Further, as stated previously, Tang teaches recommending driver actions to adjust braking and acceleration ([0102], [0104], [0135], [0005]), this conventionally comes through driver control of pedals. 
As such, this argument is unpersuasive and an update rejection has been provided below addressing the amended limitations of the independent claims. 
Applicant argues that, while different in scope, independent claim 4 is allowable for similar reasons. 
This argument is unpersuasive for the same reasons as stated above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 20150183439) in view of Tang (US 20100198508).
In regards to claim 1, Jackson teaches a system for providing an optimal-fuel-efficiency driving pattern according to a travel route (Fig 1), the system comprising:
a vehicle infotainment system installed in a pre-registered vehicle and configured to: ([0031] onboard computer incorporated into vehicle's head unit. Head unit includes radio or stereo, which is an infotainment system.)
detect and transmit traveling information of the pre-registered vehicle to an external server, ([0037] at least one software application can transmit and receive information to and from server 108. Software applications include applications monitoring sensors of the vehicle, including observing and reporting fuel efficiency and diagnostics.) and
a service provider server configured to: (Fig 1, server 108)
collect traveling information of the pre-registered vehicle and customer data at a predetermined period, ([0019] communication device's sensors may monitor continuously or at predetermined intervals. [0048] server 108 may communicate directly or indirectly with external communications devices, such as onboard computer 104. One of ordinary skill in the art would have 
analyze, store and manage a driving pattern of the pre-registered vehicle and fuel efficiency information with respect to the specific travel route, ([0037] software applications may be in communication with server 108 and may monitor vehicle diagnostics, which include environmental and vehicle status information. [0058] on board computer of vehicle compiles reports including information on route of vehicle, current fuel/energy efficiency indication, and expected fuel/energy indication. [0065] server 108 may include one or more processing algorithms for analyzing reports, may compute average fuel/energy consumption for example. As such, server 108 analyzes, stores, and manages driving patterns and fuel efficiency information with respect to the specific travel route.)
and
a wireless communication network configured to enable data communication between the vehicle infotainment system and the service provider server. ([0048] if the server 108 is in communication with an external communications device, then the server is sending and receiving communications through a common network.)
Jackson also teaches information may be sent from a server to a requesting vehicle and the information update may include information from one or more vehicles that have previously traveled the route ([0067]). One of ordinary skill would have understood this is based on a request from the vehicle.
Jackson does not teach:
guide a driver to drive the pre-registered vehicle using optimal-fuel-efficiency driving pattern data for a specific travel route downloaded from the external server;

	wherein the optimal-fuel-efficiency driving pattern data includes at least real time pedal manipulation information by position previously performed by an other driver corresponding to the optimal-fuel-efficiency driving pattern.
However, Tang teaches a recommended behavior module that can detect a driver's speed, braking frequency, and acceleration frequency and can recommend instructions to the driver to increase fuel efficiency, such as for example adjusting acceleration to be slower and cruising more ([0102]). One of ordinary skill would have understood this includes an optimal fuel efficiency, depending on the user's preferences, and instructions for adjusting braking and accelerating frequency to achieve a more optimal fuel efficiency, where braking and accelerating is conventionally controlled by pedals. Further, the navigation software may be partitioned between a first and second software module, where for example the recommended refuel module may be positioned in a first software module, which is part of a server ([0135]). The navigation system recommends a route with associated fuel characteristics based at least in part upon a position of the vehicle using a global positioning system ([0104]), which conventionally operates in real time ([0005]). As such, because the route is conventionally incorporating information in real time, including the position of the vehicle, and fuel efficiency is determined at least in part based on braking and accelerating frequencies, which include pedal operation, fuel efficiency instructions must be provided in real time and include instructions for adjusting the frequency of braking and accelerating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle system of Jackson by incorporating the teachings of Tang such that the system may provide real time driver guidance allowing the vehicle to be driven using a better fuel 
The motivation to do so is that, as acknowledged by Tang, providing driver guidance to improve fuel efficiency allows for reducing cost of using a mobile client, which may be incorporated into a vehicle ([0162]). Further, this allows for fuel savings and prevents a vehicle from running out of fuel before reaching a refueling area ([0102]).

In regards to claim 2, Jackson, as modified by Tang, teaches the system according to claim 1, wherein the vehicle infotainment system includes:
at least one sensor configured to detect vehicle traveling information; ([0023] onboard computer 104 can monitor and control various sensors of the vehicle, including diagnostic systems, surrounding environment, road quality, fuel/energy efficiency, engine tuning and performance. This is vehicle traveling information.)
a first controller configured to control transmitting the vehicle traveling information detected by the at least one sensor to the service provider server, or configured to output the optimal-fuel-efficiency driving pattern data provided by the service provider server; (Fig 1, controller 310, [0033] controller allows transmitting and receiving information. [0037] applications may be in communication with server 108, which include vehicle travel information.) and
an audio video navigation (AVN) system configured to: ([0019] route may be determined by head unit equipped with navigation software. One of ordinary skill in the art would have understood this to be an audio video navigation system.)
enable wireless data communication with the service provider server, ([0037] at least one software application can transmit and receive information to and from server 108. As the server is 
transmit the vehicle traveling information received from the first controller to the service provider server, ([0037] at least one software application can transmit and receive information to and from server 108. This includes vehicle travel information.) and
Tang teaches a recommended behavior module that can detect a driver's speed, braking frequency, and acceleration frequency and can recommend instructions to the driver to increase fuel efficiency ([0102]). One of ordinary skill would have understood this may be an optimal fuel efficiency, depending on the user's preferences. Further, the navigation software may be partitioned between a first and second software module, where for example the recommended refuel module may be positioned in a first software module, which is part of a server ([0135]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle system of Jackson, as already modified by Tang, by further incorporating the teachings of Tang such that the system may provide driver guidance allowing the vehicle to be driven using a better fuel efficiency, which may be an optimal fuel efficiency, from a server.
The motivation to do so is that, as acknowledged by Tang, providing driver guidance to improve fuel efficiency allows for reducing cost of using a mobile client, which may be incorporated into a vehicle ([0162]). Further, this allows for fuel savings and prevents a vehicle from running out of fuel before reaching a refueling area ([0102]).

Claims 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Tang, in further view of Desborough (US 20110166740).
In regards to claim 3, Jackson, as modified by Tang, teaches the system according to claim 1, wherein the service provider server includes:

an analyzer configured to collect traveling information transmitted by each of the vehicle infotainment systems and to analyze fuel efficiency and driving pattern data; ([0065] server may apply algorithm to analyze fuel efficiency data. [0047] central processing unit 406 executes instructions and operations.)
a second controller configured to: (Fig 4,406, [0047] server cpu is second controller.)
Jackson also teaches information may be sent from a server based on a request from a vehicle ([0067]). Further Jackson teaches the server 108 CPU 406 executes software for the server ([0047]) and that a report may be sent to the server including the route of the vehicle ([0052]). One of ordinary skill would have understood that this includes the server extracting the route from the report. Further, at least one software application can transmit and receive information to and from server 108. Software applications include applications monitoring sensors of the vehicle, including observing and reporting fuel efficiency and diagnostics ([0037]).
Tang teaches a recommended behavior module that can detect a driver's speed, braking frequency, and acceleration frequency and can recommend instructions to the driver to increase fuel efficiency based in part on the current section of road the vehicle is traveling and the driver's behavior ([0102]). One of ordinary skill would have understood this may be an optimal fuel efficiency, depending on the user's preferences. This is a driving pattern extractor that extracts the optimal fuel efficiency pattern date from driving pattern data. Further, the navigation software may be partitioned between a first and second software module, where for example the recommended refuel module may be 
Jackson, as modified by Tang does not teach:
extract the optimal-fuel-efficiency driving pattern data for the pre-registered vehicle from the driving pattern data stored for each travel route, or
store the extracted optimal-fuel-efficiency driving pattern data along with travel route information; and
retrieve the optimal-fuel-efficiency driving pattern data matching the specific travel route, or a vehicle type and fuel type of the pre-registered vehicle,
However, Desborough teaches a processor that compares the current route with previously traveled routes stored in memory and identifies it as either a previously traveled route or a newly traveled route ([0020]). This is coupled with a transmission of energy usage data and a unique vehicle identifier ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle system of Jackson, as already modified by Tang, by further incorporating the teachings of Tang and incorporating the teachings of Desborough such that the system may provide driver guidance allowing the vehicle to be driven using a better fuel efficiency, which may be an optimal fuel efficiency and that the request of Jackson may specifically be a request for more optimized fuel efficiency guidance. This means that when a route is determined from the report data sent to the server, it may be done so in response to a request for specifically more optimized fuel efficiency guidance. Further, that the optimal fuel efficiency may be associated with a matched route, and the data of which is stored in memory, which may be retried by the server.
The motivation to provide guidance is that, as acknowledged by Tang, providing driver guidance to improve fuel efficiency allows for reducing cost of using a mobile client, which may be incorporated 

In regards to claim 4, Jackson teaches a method of providing an optimal-fuel-efficiency driving pattern for a vehicle according to a travel route (Fig 5), the method comprising:
retrieving a travel route for the vehicle to a destination; ([0052] in step 504 route is determined and by electronic circuit.)
extracting, by the service provider server, the travel route; ([0058] at step 514, report, including route of vehicle is transmitted to server. One of ordinary skill would have understood individual pieces of information are extracted when the report is received.)
Jackson also teaches information may be sent from a server to a requesting vehicle and the information update may include information from one or more vehicles that have previously traveled the route ([0067]). 
Jackson does not teach:
requesting, by a service provider server, an optimal-fuel-efficiency driving pattern guide service for the travel route;
determining, by the service provider server, whether optimal-fuel-efficiency driving pattern data matching the travel route is present among prestored driving pattern data;
transmitting the travel route data and the optimal-fuel-efficiency driving pattern data from the service provider server to the vehicle when the optimal-fuel-efficiency driving pattern data matching the travel route is present; and
providing the travel route and the optimal-fuel-efficiency driving pattern data,

However, Tang teaches a recommended behavior module that can detect a driver's speed, braking frequency, and acceleration frequency and can recommend instructions to the driver to increase fuel efficiency ([0102]). One of ordinary skill would have understood this includes an optimal fuel efficiency, depending on the user's preferences, and instructions for adjusting braking and accelerating frequency to achieve a more optimal fuel efficiency via pedals. The navigation system recommends a route with associated fuel characteristics based at least in part upon a position of the vehicle using a global positioning system ([0104]), which conventionally operates in real time ([0005]). As such, because the route is conventionally incorporating information in real time, including the position of the vehicle, and fuel efficiency is determined at least in part based on braking and accelerating frequencies, fuel efficiency instructions must be provided in real time and include instructions for adjusting the frequency of braking and accelerating.
Further, Desborough teaches comparing the current route with previously traveled routes stored in memory and identifies it as either a previously traveled route or a newly traveled route ([0020]). This is coupled with a transmission of energy usage data and a unique vehicle identifier ([0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Jackson by incorporating the teachings of Tang and Desborough, such that the system may provide real time driver guidance allowing the vehicle to be driven using a better fuel efficiency, which may be an optimal fuel efficiency, including adjusting braking and accelerating frequencies, based at least in part on information from other vehicles and may do so 
The motivation to provide guidance is that, as acknowledged by Tang, providing driver guidance to improve fuel efficiency allows for reducing cost of using a mobile client, which may be incorporated into a vehicle ([0162]). Further, this allows for fuel savings and prevents a vehicle from running out of fuel before reaching a refueling area ([0102]). Further, the motivation to match a route with a previously traveled route is that, as acknowledged by Desborough, this allows an optimization of energy allocation which can increase fuel economy ([0010]).

In regards to claim 5, Tang teaches a recommended behavior module that can detect a driver's speed, braking frequency, and acceleration frequency and can recommend instructions to the driver to increase fuel efficiency ([0102]). One of ordinary skill would have understood this may be an optimal fuel efficiency, depending on the user's preferences. Further, Tang teaches that a driver can manually enable a traverse route module ([0093]), which provides driving guidance to the driver of the vehicle ([0055]) and is operated before the recommended behavior module. One of ordinary skill in the art would have understood a conventional method of manually enabling something is by flipping a switch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Jackson, as already modified by Tang and Desborough, by further incorporating the teachings of Tang such that the system may provide driver guidance allowing the vehicle to be driven using a better fuel efficiency, which may be an optimal fuel efficiency when a switch has been manually operated, allowing guidance to be provided.
The motivation to do so is that, as acknowledged by Tang, providing driver guidance to improve fuel efficiency allows for reducing cost of using a mobile client, which may be incorporated into a vehicle 

In regards to claim 7, Jackson teaches the report sent from the vehicle to the server includes make and model information and other similar information ([0058]).
Tang teaches vehicle parameters may include the vehicle model, vehicle condition, cargo weight including passengers, and driver behavior. This also includes vehicle model related parameters such as base weight, engine size, performance statistics, tire size, fuel tank size, and other pertinent information. These parameters may be manually entered by a driver or measured ([0047]). One of ordinary skill in the art would have recognized that as these parameters may be measured, the distribution of weight is also determined and that the weight distribution combined with other common vehicle model parameters result in the displacement of the driver. Further, a fuel type is a common vehicle model parameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Jackson, as already modified by Tang and Desborough, by further incorporating the teachings of Tang, such that the reports sent from the vehicle to the server also include information on vehicle model related parameters, vehicle condition, cargo weight, and driver behavior.
The motivation to do so is that, as acknowledged by Tang, providing driver guidance to improve fuel efficiency allows for reducing cost of using a mobile client, which may be incorporated into a vehicle ([0162]). Further, this allows for fuel savings and prevents a vehicle from running out of fuel before reaching a refueling area ([0102]).

In regards to claim 8, Jackson, as modified by Tang and Desborough, teaches the method according to claim 7, wherein the service provider server is configured to collect and store real-time vehicle traveling information, one-time vehicle traveling information and other traveling information, for analysis of optimal fuel efficiency and a driving pattern of the vehicle. ([0058] server is sent report containing vehicle related and fuel/energy efficiency information, as well as the route. [0059] the server may collect information from a plurality of vehicles. As this is functional both in real time, for example while traveling along a route, and at one time, for example after having traveled along a route, one of ordinary skill in the art would have understood the server may collect and store both real time and one time information for analysis of the plurality of vehicles.)

In regards to claim 9, Jackson, as modified by Tang, and Desborough, teaches a non-statutory computer-readable recording medium having recorded thereon a program for executing the method according to claim 4. (Fig 3, instructions 312, [0036] memory 312 may have instructions stored. Fig 4, instructions 420, [0047] instructions may also reside in memory or within CPU which may constitute machine readable media.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Tang and Desborough, in further view of Mathieu et al. (US 20130142385).
In regards to claim 6, Jackson, as modified by Tang and Desborough, teaches the method according to claim 4.
Tang teaches the recommended behavior module detects how the driver's speed, braking frequency, and acceleration patterns are increasing or decreasing and recommends actions based on this detection for increasing fuel efficiency ([0102]).

However, Mathieu teaches an augmented windshield display that may project graphics on the heads up display based on fuel economy recommending driving behavior to the driver based on improving fuel economy or driving efficiency ([0019]). This includes displaying a recommended steering wheel position for guiding the steering of the vehicle ([0018]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control method of Jackson, as already modified by Tang and Desborough, by incorporating the teachings of Mathieu and further incorporating the teachings of Tang, such that an augmented heads up display may present driving recommendations to the driver for improving fuel economy and these recommendations may include adjusting steering.
The motivation to use an augmented display is that, as acknowledged by Mathieu, projected graphics can provide additional situational awareness information to a driver ([0003]), which as one of ordinary skill in the art would have recognized, allows the vehicle and driver to be safer. Further, the motivation for the recommendation to come in these forms is that, as acknowledged by Tang, these allow for fuel savings and prevents a vehicle from running out of fuel before reaching a refueling area ([0102]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Guatama et al
Annapurdy et al. (US 20140278074) teaches collecting crowdsourced data to determine fuel efficient routes.
Romanick (US 20080133120) teaches determining a fuel efficient route utilizing a server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258.  The examiner can normally be reached on Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
 /RUSSELL FREJD/ Primary Examiner, Art Unit 3661